IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  May 15, 2009
                                No. 08-60737
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk



EVIN JOSUE MARQUEZ-CASTILLO
                                           Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A200 122 168


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
      Evin Josue Marquez-Castillo, a native and citizen of Honduras, petitions
this court for review of the Board of Immigration Appeals’ affirmance of the
immigration judge’s denial of his request for asylum and withholding of removal.
Marquez has also requested a stay of removal pending this court’s consideration
of his petition for review.




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                    No. 08-60737

      Marquez argues that he is entitled to asylum and withholding of removal
because he is a member of a social group, i.e., young people who refuse to pick
sides between or join rival gangs in Honduras. He further argues that he has a
well-founded fear of persecution because the gangs threatened him based on his
refusal to choose sides in the gang conflict.
      As to Marquez’s asylum claim, because harassment and threats do not
qualify as persecution and because Marquez has not shown that any of the
gangs’ actions amounted to persecution, he has not shown that he was subject
to persecution.1 As a result, Marquez also has not shown that his fear of being
beaten or killed on his return to Honduras was objectively reasonable, and thus
he has not established a well-founded fear of future persecution.2
      As to Marquez’s withholding of removal request, because Marquez has
failed to prove that he was entitled to asylum, a fortiori he has not shown that
he meets the more stringent standard for proving that he is entitled to
withholding of removal.3
      Marquez’s petition for review is DENIED, and his motion for a stay
pending this court’s consideration of his petition for review is DENIED as moot.




      1
       See Chen v. Gonzales, 470 F.3d 1131, 1135 (5th Cir. 2006); Eduard v.
Ashcroft, 379 F.3d 182, 188 (5th Cir. 2004).
      2
          See Chen, 470 F.3d at 1135.
      3
          See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).

                                          2